Title: To John Adams from Henry Dearborn, 26 December 1809
From: Dearborn, Henry
To: Adams, John



Sir,
Boston Decemr. 26th. 1809

I have had the honor of receiving your several communications in relation to Manufactories, including your note of the 20th. inst. enclosing a letter from John Webb. Having sent about one hundred & fifty letters to different Gentlemen in various parts of this State in the month of August last, I had presumed that before this time I should have received so much information on the interesting subject of our manufactories, as to have enabled me to give to the genl. Government all the information on that subject that appeared to be desired by the letter from the Secretary of the Treasury, but I have been disappointed, not having received any answer, to more than one eighth part of my letters. Such Information as I have been able to procure, I have forwarded to the Secretary of the Treasury, and shall continue to send on such as I may receive from time to time.—to what extent we can with propriety increase such manufactories as have been commenced, or proceed in new establishments, must in a considerable degree depend on the encouragement that Congress may Judge expedient to afford, the present state of things in Europe, and the imbarrassments of our affairs with that Country, seems to indicate the propriety of making efforts in this Country, for rendering us less dependent on other Countries for manufactured articles.—as far as my information extends, it appears that our new manufacturing establishments have heitherto succeeded beyond what was generally contemplated, especially those of cotton. I think we may reasonably calculate on many usefull workmen from Europe as soon as it is known that they will find imployment here.—the late rupture between our Executive & the British Minister, appears to have excited some warmth of feeling, but we find there are many warm advocates for Mr. Jackson.
With respectfull esteem / I am Sir your Obedt.  Servt.

H. Dearborn